[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de: DEFENDANT'S MOTION (#131) andPLAINTIFF'S MOTION (#133)
The court has reviewed the transcript of the hearing held on May 30, 1995. The court's order regarding utilities (i.e. electric, city water, and propane) is not clear.
Both motions seek a further order to clarify the parties' respective obligations.
Therefore, the plaintiff is ordered to place the electric service in her name immediately. The defendant shall pay any balance to date of transfer, provided it is made by October 15, 1995.
The plaintiff shall be responsible for city water bills for service beginning on October 15, 1995.
As to the oil bills, the transcript at p. 94 assigns to Mrs. Finocchio that responsibility including the propane bills.
Cablevision, pool, maintenance, security bills, and an Enviro Recycling bill were not addressed in the court's order. These charges are assigned to the defendant.
HARRIGAN, J.